WARREN, P. J.,
dissenting.
I dissent, because mother did not meet her burden of proving that the children’s names should be changed. I would deny both petitions.
*616Mother, as proponent of the name change, had the burden of proof here. OEC 305. She presented no evidence that keeping the father’s name would be harmful to the children or that they would be significantly better off with the mother’s name.1 The majority charges off as a White Knight to rescue mother from her failure to meet her burden of proof. As the majority points out, mother put an expert on the stand who testified to several characteristics of father’s religious organization that made it a poor environment for raising the children. One such characteristic is the loss of individuality, achieved in part by changing all the members’ names to URI. The upshot of the expert’s testimony was that it would be in the best interests of the children if mother, who had left the organization, received custody of the children. Arguably, mother could have asked the expert what effect retaining father’s name would have on the children, but she did not. Undeterred, the majority qualifies itself as an expert and answers the questions itself. It assumes, without evidentiary support, that, because the organization was not a positive living environment for the children, the children will be harmed by retaining their father’s name, which is associated with the organization. We should not make assumptions that are so laden with value judgments.
The majority’s other reasons are equally unsupported by the record. It says that the name change will “help them to reestablish connections with immediate and extended family members.” 108 Or App at 615. There is no evidence in the record that a name change would help reintegrate the children into the family. The majority also says that the change would “allow them to normalize their lives and to avoid any stigma” attached to the name URI. 108 Or App at 615. There is no evidence that the children are suffering any stigma from the name. Mother has custody of the children. She has left the organization and moved to Florida. There is no evidence that the influence of the organization will affect their lives. Mother had the opportunity at trial to put on evidence of the effect of the name URI on the children. She did not, and it is not our role to create that evidence for her.
I dissent.

 Mother seeks to change their name to father’s original surname, Cash. She has adopted that name now, and father’s legal name is URI.